                                                  THE HONORABLE MARY JO HESTON
 1                                                CHAPTER 13
                                                  HEARING DATE: March 24, 2020
 2
                                                  HEARING TIME: 1:00 P.M.
 3                                                LOCATION: Tacoma, Washington
                                                  RESPONSE DATE: March 17, 2020
 4

 5

 6

 7

 8

 9

10                   IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                       WESTERN DISTRICT OF WASHINGTON AT TACOMA
11

12    In re:                                      Case No.: 20-40228-MJH
13    BENJAMIN HARLAN HELM,                       TRUSTEE’S OBJECTION TO CONFIRMATION
                                                  WITH STRICT COMPLIANCE
14

15
                                        Debtor.

16             COMES NOW, Michael G. Malaier, Chapter 13 Standing Trustee, and objects to
17
     confirmation as follows:
18
                                             BACKGROUND
19
               Debtor filed this Chapter 13 case on January 27, 2020. The applicable commitment
20
     period is sixty months. The case is currently in the second month and the Meeting of Creditors
21
     has been completed. The bar date for filing non-governmental claims is April 6, 2020.
22
     Scheduled unsecured claims total $67,149.00. The Trustee estimates that under the proposed
23
     plan general unsecured creditors will receive approximately $0.00.
24

25
                                                                                   Michael G. Malaier
                                                                           Chapter 13 Standing Trustee
     TRUSTEE’S OBJECTION TO CONFIRMATION                                        2122 Commerce Street
     WITH STRICT COMPLIANCE - 1                                                   Tacoma, WA 98402
                                                                                       (253) 572-6600
      Case 20-40228-MJH           Doc 11    Filed 03/06/20    Ent. 03/06/20 11:43:25       Pg. 1 of 3
                                              OBJECTION
 1
        ☒ Schedules or other documentation insufficient:
 2

 3
            Debtor’s budget indicates that he both pays domestic support obligations and receives
            domestic support. There is also a note on Schedule J regarding restitution payments.
 4          Counsel indicated at the section 341 meeting that these entries were inadvertently left in
            Debtor’s schedules from a prior case. Trustee has requested, but not yet received, an
 5          amended budget clarify and/or removing those entries.

 6          WHEREFORE, Trustee requests that the objection to confirmation be sustained and

 7   Debtor be ordered to file a motion to confirm a plan resolving the issues raised herein within 14
 8   days of entry of the Order Sustaining Trustee’s Objection to Confirmation; and to set the
 9
     hearing on the next available motion calendar after the 14 days expires. If the Motion to
10
     Confirm resolving the Trustee’s issues is not filed and set for hearing as outlined above, the
11
     Trustee requests he be allowed to enter an order dismissing the case, ex parte, without notice.
12

13          DATED this 7th day of March, 2020.

14

15
                                                      /s/ Mathew S. LaCroix
                                                      Mathew S. LaCroix, WSBA# 41847 for
16
                                                      Michael G. Malaier, Chapter 13 Trustee
17

18

19

20

21

22

23

24

25
                                                                                    Michael G. Malaier
                                                                            Chapter 13 Standing Trustee
     TRUSTEE’S OBJECTION TO CONFIRMATION                                         2122 Commerce Street
     WITH STRICT COMPLIANCE - 2                                                    Tacoma, WA 98402
                                                                                        (253) 572-6600
      Case 20-40228-MJH          Doc 11    Filed 03/06/20     Ent. 03/06/20 11:43:25        Pg. 2 of 3
 1                                    CERTIFICATE OF MAILING
 2
            I declare under penalty of perjury under the Laws of the United States as follows: I
 3
     mailed via regular mail a true and correct copy of the Trustee’s Objection to Confirmation to the
     following:
 4
            Benjamin Harlan Helm
 5          6725 – 176th St. Ct. E.
            Puyallup, WA 98375
 6
            The following parties received notice via ECF:
 7
            Ellen Ann Brown
 8
            US Trustee
 9
            Executed at Tacoma, Washington on the 7th day of March, 2020.
10

11
                                                         /s/Tracy Maher
12                                                       Tracy Maher
                                                         Office Manager
13                                                       Michael G. Malaier
                                                         Chapter 13 Trustee
14

15

16

17

18

19

20

21

22

23

24

25
                                                                                   Michael G. Malaier
                                                                           Chapter 13 Standing Trustee
     TRUSTEE’S OBJECTION TO CONFIRMATION                                        2122 Commerce Street
     WITH STRICT COMPLIANCE - 3                                                   Tacoma, WA 98402
                                                                                       (253) 572-6600
      Case 20-40228-MJH         Doc 11     Filed 03/06/20     Ent. 03/06/20 11:43:25       Pg. 3 of 3
